Citation Nr: 0114026	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-16 789	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran's injuries sustained on December 21, 1997 
were incurred in the line of duty. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from November 1993 to November 
1998.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  


REMAND

The veteran claims that the injuries he sustained in December 
1997, when he was involved in an automobile accident, were 
not the result of willful misconduct and were thus incurred 
in the line of duty.  Additional development by the RO is 
necessary before the Board can decide this claim.  

There is a statutory presumption that an injury incurred 
during active service is incurred in the line of duty, and 
the burden is on the Government to overcome this presumption.  
38 U.S.C.A. § 105(a) (West 1991); Smith v. Derwinski, 2 Vet. 
App. 241 (1992); 38 C.F.R. § 3.1(m) (2000).  In this case, 
the veteran was on active service in Missouri at the time of 
the December 1997 automobile accident.  By operation of 38 
U.S.C.A. § 105(a), his injuries are therefore deemed to have 
been incurred in the line of duty unless it is shown that he 
engaged in willful misconduct and that such misconduct 
proximately caused his injuries. 

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death. 38 C.F.R. § 
3.1(n).  The simple drinking of an alcoholic beverage is not 
of itself willful misconduct.  The deliberate drinking of a 
known poisonous substance or under conditions which would 
raise a presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2) (2000).

During the pendency of the veteran's appeal, legislation was 
passed that redefines the VA's duties to notify a claimant of 
the evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment of the VCAA and which 
are not final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or adjudicated the veteran's claim pursuant to the VCAA, 
which, because of its stricter requirements with regard to 
the VA's duties to notify and assist, is more favorable to 
the veteran.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  Accordingly, on Remand, the RO should 
take any action that is necessary to comply with these 
requirements.

For instance, in a March 1999 notice of disagreement, an 
August 2000 VA Form 1-646 (Statement of Accredited 
Representation in Appealed Case), and a February 2001 
Informal Brief of Appellant in Appealed Case, the veteran's 
representative has asserted that the VA has not fulfilled its 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  The VCAA provides that the VA has a 
duty to notify an appellant and his representative of any 
information and evidence needed to complete and substantiate 
a claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. §§ 
5102, 5103).  

The representative has pointed out that, in September 2000, 
the United States Court of Appeals for the Federal Circuit 
discussed the fact that 38 C.F.R. 
§ 3.301(c)(2) does not define the standard of proof required 
to rebut the presumption that an injury incurred while on 
active service is incurred in the line of duty, and held that 
this presumption could be rebutted only by clear and 
convincing evidence to the contrary.  Forshey v. Gober, 226 
F.3d 1299 (Fed. Cir. 2000).  The veteran has not been 
notified of this holding, which was entered after the 
veteran's appeal was certified to the Board and is pertinent 
to the appeal, or provided an opportunity to respond thereto.  
In addition, the RO has not considered the veteran's claim 
pursuant to this newly defined standard.  

The representative has also pointed out that the RO, in a 
statement of the case issued in May 2000, cited, but did not 
address, the provisions of 38 C.F.R. 
§§ 3.1(m), (n).  The representative alleges that, by failing 
to address the effect of the military department's finding 
that the veteran's injuries were sustained in the line of 
duty, the veteran was denied due process of law.  The 
representative claims that the veteran cannot respond to the 
issue of whether the military finding is patently 
inconsistent with VA law if the RO does not so find and 
explain the reasons for such a finding.  The representative 
also alleges that, in determining whether there was willful 
misconduct, the RO focused solely on the fact that the 
veteran had been drinking and did not consider all of the 
evidence, specifically, that which showed that the veteran 
was driving on a wet, dark road at 4:15 a.m., was fatigued, 
and had to negotiate a downhill curve before the accident 
occurred.  The representative claims that by so doing the RO 
again denied the veteran due process of law.  

In the March 1999 notice of disagreement, August 2000 VA Form 
1-646 (Statement of Accredited Representation in Appealed 
Case), and February 2001 Informal Brief of Appellant in 
Appealed Case, the veteran's representative has also asserted 
that the VA has not fulfilled its duty to assist the veteran 
in the development of his claim.  The VCAA provides that the 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit provided there is a reasonable possibility that such 
assistance will aid in substantiating the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 (2000) (to 
be codified at 38 U.S.C.A. § 5103A).  

In this case, the veteran challenges the validity of his 
blood alcohol count on the bases that it might have been 
contaminated from medication, might have been taken in a 
manner that would invalidate the results, and was taken 
approximately two hours after the accident occurred.  The 
representative has explained that the veteran suffered a 
spinal cord injury that resulted in a pooling of blood, a 
condition referred to as stasis, and this condition can 
distort a blood alcohol count because it causes the alcohol 
to increase in concentration in different parts of the body.  
In a deferred rating decision dated March 1999, the RO 
indicated that it was planning to obtain reports of the 
veteran's trauma and hospitalization following the accident 
as well as information regarding when the blood alcohol count 
was taken and whether medication could have changed the 
count.  Thereafter, the RO requested and obtained the 
reports, but did not request the information related to the 
veteran's alcohol blood count.  On Remand, such action should 
be taken, and if necessary, the RO should obtain an opinion 
from an appropriate specialist as to whether the 
representative's arguments have merit.

Finally, because this claim is being remanded for other 
purposes, the veteran should be given an opportunity to 
identify and authorize the release of all other pertinent 
evidence that has not been associated with his claim file and 
to present further argument in support of his claim.  
Thereafter, the RO should consider and respond to all of the 
arguments of the veteran and his representative, including 
those advanced in the March 1999 notice of disagreement, 
August 2000 VA Form 1-646 (Statement of Accredited 
Representation in Appealed Case), and February 2001 Informal 
Brief of Appellant in Appealed Case.  

This case is REMANDED to the RO for the following 
development:

1.  The RO should contact Kansas 
University Medical Center, 3901 Rainbow 
1070 Delp, Kansas City, Kansas, 66160, 
for information regarding when and in 
what manner the veteran's blood count was 
taken on December 21, 1997.  The RO 
should inquire as to whether the count 
was taken prior to the veteran being 
placed on intravenous medication, and if 
not, whether the medication on which the 
veteran was placed might have affected 
his blood alcohol count. 

2.  Thereafter, the RO should undertake 
any other development necessary to 
respond to the arguments of the veteran 
and his representative, including, if 
appropriate, obtaining an expert opinion, 
and to comply with the notification and 
assistance provisions of the VCAA.  

3.  The RO should then readjudicate the 
veteran's claim based on all of the 
evidence of record.  In so doing, it 
should consider all relevant law and 
regulations and respond to each and every 
argument advanced by the veteran and his 
representative.  If the RO denies the 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case, which cites and addresses 
the law and regulations pertinent to the 
veteran's claim, and an opportunity to 
respond thereto before the case is 
returned to the Board for appellate 
review.  

The purposes of this REMAND are to ensure the veteran due 
process of law and to obtain additional information.  No 
inference should be drawn regarding the ultimate disposition 
of this claim.  The veteran is free to submit any additional 
argument or evidence he wishes to have considered in 
connection with his appeal; however, he is not required to 
act unless he is otherwise notified.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




